I respectfully dissent.
My review of the record reveals that the trial court did not explicitly hold that appellant lacked standing to bring exceptions to the final account. Rather, the trial court heard evidence and apparently determined that appellant's exceptions were meritless. Moreover, my review of the record reveals that sufficient competent, credible evidence exists to support the trial court's judgment. See Whitaker v. Estate of Whitaker
(1995), 105 Ohio App. 3d 46, 663 N.E.2d 681; C.E. Morris Co. v.Foley Constr. Co. (1978), 54 Ohio St. 2d 279, 8 O.O.3d 261,376 N.E.2d 578.
Accordingly, based upon the foregoing reasons, I would overrule appellant's assignment of error and affirm the trial court's judgment.